DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4, 6, 8-13, 15, 17-22, 25-26, 28-37 are pending. The amendment filed on 04/20/2022 has been entered. Claims 20-22, 25-26, 28 are withdrawn. Claims 1, 4, 6, 8-13, 15, 17-19, 29-37 are under consideration.
Priority
This application is a continuation-in-part of USSN 14/775,382, filed September 11,2015, which is a 371 application of PCT/US14/24629, filed March 12, 2014, which claims priority to U.S. Provisional Patent Application No. 61/778,591, filed March 13, 2013. As such the effectively filed date for the instant application is March 13, 2013.
Applicant’s claim for the benefit of a prior-filed application 14/775,382, now US patent 10,500231 which claims priority to U.S. Provisional Patent Application No. 61/778,591.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the US provisional application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application 14/775,382 and U.S. Provisional Patent Application No. 61/778,591, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims of this application. Independent claim contains the phrase “Epidermolysis bullosa’. However, support for this concept cannot be found in the specification of those priority documents. Applicant should locate within those documents where such support can be found. If such cannot be found, the term “Epidermolysis bullosa” needs to be canceled. If required, the claims should be amended with another term support by the specification.
Based, however, on the filing date of instant application 09/27/2017, the present application has been accorded that priority date.

Maintained-Claim Rejections - 35 USC § 103/ Necessitated by Amendment
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 6, 8-13, 15, 17-19, 29-32 remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lim (US2017/0258845, PGPUB 09/14/2017, priority 09/14/2014), previously cited) in view of SystemBiosciences (Exoquick-TC Exosome Precipitation Solution pages 1-10, 2011: hereinafter “SystemBiosciences” previously cited) as evidenced by Antes (US 2013/0337440 A1; hereinafter “Antes", previously cited) for the reasons of record dated 01/20/2022.
For the record the rejection is reiterated below.
Regarding Claims 1, 33, Lim discloses a method of treating epidermolysis bullosa (EB) in a subject in need thereof with the use of exosome such as mesenchymal stem cell exosomes in a method of promoting, restoring or enhancing homeostasis in an individual suffering from epidermolysis bullosa (EB) (Abstract). Lim teaches that mesenchymal stem-cell derived particles/exosomes (reads on microvesicles) (paragraphs [0067], [0142]-[0143], [0152], [0154], [0158]-[0160],) are useful in a method of treatment of a disease in an individual, with EB (paragraphs [0030]-[0031], [0152], [0154], [0158]-[0160]). Lim also teaches a method for the treatment of a disease treatable by regenerative therapy in an individual in need thereof, the method comprising administering a pharmaceutical composition comprising the stem-cell derived particles/exosomes to said individual, whereby said disease is treated. Regarding the limitation, wherein the structurally and functionally intact isolated microvesicles comprise one or more bioactive agent comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof, Lim discloses the exosome may in particular comprise a vesicle, comprise a cytosolic protein, signal transduction proteins, mRNA and/or microRNA ([0244]-[0247]).
Regarding Claim 4, Lim discloses the method of claim 1, wherein the biological fluid is from mammalian mesenchymal stem cells, conditioned media and/or mesenchymal stem cells, Para. (02411). Regarding Claim 8, Lim discloses the method of claim 1, wherein the one or more symptoms of epidermolysis bullosa are selected from the group consisting of any combination of thickened calluses, epidermal blistering, blistering of oral mucosa, thickened fingernails and/or toenails, sepsis, malnutrition, dehydration, electrolyte imbalance, obstructive airway complications, defective collagen VIl expression, anemia, esophageal strictures, growth retardation, webbing or fusion of fingers and/or toes, malformation of teeth, microstomia and corneal abrasions (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet, Para. [01791). Regarding Claim 9, Lim discloses the method of claim 8, wherein the epidermal blistering is of the hands, the feet, the elbows and/or the knees (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet. Para. (01791). Regarding Claim 10, Lim discloses the method of claim 1, wherein treatment comprises increasing collagen VII expression in the subject (Dystrophic epidermolysis bullosa (DEB) is caused by mutations in COL7A1 gene resulting reduction or absence of C7 collagen, or truncation of C7 collagen. Therefore, the therapeutic target in the treatment of DEB is to correct for this genetic defect by either gene therapy to replace or deliver a functional COL7A1 gene, or by administering C7 collagen, Para. [04871). Regarding claim 11, Lim discloses a method of treating epidermolysis bullosa in a subject in need thereof (Abstract) comprising: administering a pharmaceutical composition comprising isolated extracellular vesicles to the subject the method may comprise administering a therapeutically effective amount of exosome to the individual, [Para. (0013]; topical administration of the composition includes topical [0366]; the exosome may be something that is isolatable from a mesenchymal stem cell (MSC) or mesenchymal stem cell conditioned medium (MSC-CM), Para. (0248]; such compositions may comprise exosomes, such as exosomes derived from mesenchymal stem cells, [Para. (0239]; the exosome may be derivable from a mesenchymal stem cell by any of several means, for example by secretion, budding or dispersal from the mesenchymal stem cell. For example, the exosome may be produced, exuded, emitted or shed from the mesenchymal stem cell, Para. (0243]); and alleviating or reducing one or more symptoms of epidermolysis bullosa in the subject 1(00101; Para. (0369]). Regarding claim 12, Lim teaches Epidermolysis bullosa simplex, autosomal recessive is described in OMIM entry number 601001 (locus and gene 17q12-q21 (KRT14)) [0184], [0210]. Regarding Claim 13, Lim discloses the method of claim 1, wherein the biological fluid is from mammalian mesenchymal stem cells, conditioned media and/or mesenchymal stem cells, Para. [02411). Regarding Claim 17, Lim discloses the method of claim 11, wherein the one or more symptoms of epidermolysis bullosa are selected from the group consisting of any combination of thickened calluses, epidermal blistering, blistering of oral mucosa, thickened fingernails and/or toenails, sepsis, malnutrition, dehydration, electrolyte imbalance, obstructive airway complications, defective collagen VII expression, anemia, esophageal strictures, growth retardation, webbing or fusion of fingers and/or toes, malformation of teeth, microstomia and corneal abrasions (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet, Para. (0179]). Regarding Claim 18, Lim discloses the method of claim 17, wherein the epidermal blistering is of the hands, the feet, the elbows and/or the knees (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet, Para. (0179)). Regarding Claim 19, Lim discloses the method of claim 11, wherein treatment comprises increasing collagen VII expression in the subject (Dystrophic epidermolysis bullosa (DEB) is caused by mutations in COL7A1 gene resulting reduction or absence of C7 collagen, or truncation of C7 collagen. Therefore, the therapeutic target in the treatment of DEB is to correct for this genetic defect by either gene therapy to replace or deliver a functional COL7A1 gene, or by administering C7 collagen, Para. (0487]). Therefore, the therapeutic target in the treatment of DEB is to correct for this genetic defect by either gene therapy to replace or deliver a functional COL7A1 gene, or by administering C7 collagen, Para. [0487]). Regarding claims 29-30, Lim also teaches the protocol may be used for the isolation of MSCs from human ES cell derived MSCs (hESC-MSCs) obtained by the methods and compositions described here are remarkably similar to bone-marrow derived MSCs (BM-MSCs) [0291]. Regarding claims 31- 32, Lim discloses Treatment of Epidermolysis Bullosa For example, sulforaphane, a compound found in broccoli, was found to reduce blistering in a mouse model to the point where affected pups could not be identified visually, when injected into pregnant mice and applied topically to newborns [0170].
Lim does not specifically teach that the microvesicles that are administered are purified by PEG.
However, these deficiencies are made up in the teachings of SystemBiosciences beneficially teaches a method for isolating secreted microvesicles (exosomes) from a biological liquid sample (same as biofluid) comprising: combining a biological liquid sample (conditioned culture media or urine) with Exoquick-TC precipitation agent at a 5:1 ratio (same as 20%); centrifuging the mixture to form a pellet and supernatant at I500xg; removing the supernatant and re-suspending the pellet in a volume of resuspension solution less than the starting volume of liquid sample thereby isolating exosomes in a size range of 30-150nm (Pg. 5, Size Distribution Graph) and additionally enriching the resuspension solution for protein markers for exosomes (Pg. 4, Lines 7-17). Regarding claims 6, 15, as evidenced by Antes, Exoquick-TC comprises polyethylene glycol (PEG8000) at a concentration of 500 mg/ml (Paragraph [0126]). Furthermore, SystemBiosciences teaches that the method of isolating exosomes is less time consuming, less expensive, and more effective than other exosome isolation methods.
Regarding the limitation to obtain structurally and functionally intact isolated microvesicles as evidenced by Antes, circulating microvesicles are associated with numerous cell functions, including intercellular (cell-to-cell) communication, removal of metabolic byproducts and toxins (including misfolded proteins, cytotoxic agents and metabolic waste), angiogenesis, tissue regeneration, endocytic recycling of the plasma membrane, selective removal of plasma membrane proteins and regulation of immune functions such as antigen presentation. Some microvesicles have been shown to transport messenger RNA (mRNA) and microRNA (miRNA), which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. This microvesicle shuttle can utilize the body fluids to travel to distant sites and control the activity of distant target cells [0005].Thus, Antes also teaches the limitation, wherein the structurally and functionally intact isolated microvesicles comprise one or more bioactive agent comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to reduce, promote, enhance, or modulate at least one biological activity (as fully discussed above) comprising administering microvesicles (MVs) to a patient in need thereof based upon the beneficial teachings provided by Lim including because Lim teaches treating Epidermolysis bullosa with said MVs which would read upon administering an effective amount of said MVs and the exosome may in particular comprise a vesicle, comprise a cytosolic protein, signal transduction proteins, mRNA and/or microRNA and because Antes also teaches circulating microvesicles are associated with numerous cell functions, including intercellular (cell-to-cell) communication, removal of metabolic byproducts and toxins  angiogenesis, and have been shown to transport mRNA and miRNA, which is highly suggestive of functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. 
It would have been obvious to one of ordinary skill in the art to incorporate isolating the exosomes using PEG based upon the beneficial teachings provided by SystemBiosciences - including because such an isolation is less time consuming, less expensive, and more effective than other exosome isolation methods, if not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Furthermore, administration of the microvesicles by performing the methods of Lim and SystemBiosciences will reduce or modulate at least one biological activity, because Lim teaches those are the properties of the MSC derived particles/exosomes and because importantly Antes teaches microvesicles have been shown to transport messenger RNA (mRNA) and microRNA (miRNA), which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. 
One would have been motivated to use microvesicles for administration purified by PEG to receive the expected benefit of enriching the resuspension solution for protein exosome markers. One would have been particularly motivated to use structurally and functional intact isolated microvesicles to receive the expected benefit of the transport mRNA, miRNA, which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell for treating EB comprising isolated microvesicles purified by precipitation from a biological fluid to the subject, the method comprise administering a therapeutically effective amount of exosome to the individual.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima fade obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are responded as pertain into the maintained rejection as set forth above.
1.	Applicants argue the applicant has surprisingly discovered that administering a composition comprised of structurally and functionally intact microvesicles leads to enhanced EB healing. Microvesicles isolated using PEG precipitation are structurally intact as compared to the physically damaged microvesicles isolated by ultracentrifugation. When the composition of microvesicles isolated using PEG are compared with a composition of microvesicles isolated by centrifugation, it was surprisingly found that PEG-precipitated microvesicles result in lower levels of inflammation and higher levels of tissue regeneration (See Specification at Figures 13 and 14, for example.). 
This is not found persuasive because as evidenced by Antes, microvesicles have been shown to transport messenger RNA (mRNA) and microRNA (miRNA), which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. This microvesicle shuttle can utilize the body fluids to travel to distant sites and control the activity of distant target cells. Thus, Antes teaches structurally and functionally intact isolated microvesicles comprise one or more bioactive agent comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof. Regarding the it was surprisingly found that PEG-precipitated microvesicles result in lower levels of inflammation and higher levels of tissue regeneration this is not found persuasive because instant claims do not require said characteristic. Probable applicant refers to claims 33-37 and as discussed below as evidenced by Bruno MSC derived extracellular vehicles (EVs) and microvesicles (MVs) are inclusive terms because of overlapping characteristics and attenuate an activated immune system provides a rationale for their use in attenuating a hyper-active immune system (p 4 1st column last paragraph). 

New-Claim Rejections - 35 USC § 103/ Necessitated by Amendment
Claims 33-37 are newly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lim (US2017/0258845, PGPUB 09/14/2017, priority 09/14/2014) in view of SystemBiosciences (Exoquick-TC Exosome Precipitation Solution pages 1-10, 2011: hereinafter “SystemBiosciences”) as evidenced by Antes (US 2013/0337440 A1; hereinafter “Antes") for the reasons of record dated 01/20/2022 as applied to claims 1, 4, 6, 8-13, 15, 17-19, 29-32 above and further as evidenced by Bruno (Immunology Letters 168 (2015) 154–158), EL-Darouti (Dermatologic Therapy, 20: 1-5, 2016).
The teachings of Lim, SystemBiosciences and Antes apply here as indicated above.
Lim, SystemBiosciences and Antes teach exosomes in a size range of 30-150nm (see above). 
Regarding claims 33, the newly added limitation, wherein the isolated microvesicles are substantially non-inflammatory, Bruno teaches MSC derived extracellular vehicles (EVs) and microvesicles (MVs) are inclusive terms because of overlapping characteristics and attenuate an activated immune system provides a rationale for their use in attenuating a hyper-active immune system, such as graft versus host disease (GVHD), alleviate the symptoms in a treatment-resistant grade IV acute GVHD patient, due to high quantities of anti-inflammatory cytokines IL-10, TGF-beta, and HLA-G and no side effects were observed after administration of MSC-EVs and all administrations were well tolerated despite a progressive increase in EV dose after infusion therapy (p 4 1st column last paragraph). 
Regarding claims 35, 37 limitation, wherein the isolated vesicles comprise a combination of exosomes, extracellular vesicles Bruno teaches MSC derived extracellular vehicles (EVs) and microvesicles (MVs) are inclusive terms because of overlapping characteristics and attenuate an activated immune system provides a rationale for their use in attenuating a hyper-active immune system (p 4 1st column last paragraph).
  In addition, EL-Darouti teaches bone marrow mesenchymal stem cells (MSC) have the potential to differentiate into fibroblasts, and when locally delivered generate de novo intact skin used for treatment of patients with recessive dystrophic epidermolysis bullosa RDEB (p 2 1st column 2nd paragraph).
 Regarding claims 33, the newly added limitation, wherein the pharmaceutical composition contains isolated microvesicles ranging in size from 2 nm to 5000 nm, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Accordingly, it would have been obvious to a person of ordinary skill in the art to treat EB by the topical administration of purified PEG microvesicles administering at a therapeutically effective amount that target recipient cell for treating EB to the subject, as disclosed by Lim, SystemBiosciences and Antes because as evidenced by Bruno MSC derived microvesicles attenuate an activated immune system provides a rationale for their use in attenuating a hyper-active immune system and GVHD, due to high quantities of anti-inflammatory cytokines after administration of MSC-EVs and all administrations were well tolerated despite a progressive increase in EV dose after infusion therapy and because EL-Darouti teaches BM-MSC differentiate into fibroblasts, and when locally delivered generate de novo intact skin used for treatment of patients with recessive dystrophic epidermolysis bullosa RDEB.
One would have been motivated to do so to receive the expected benefit of attenuating a hyper-active immune system, such as GVHD and BM-MSC differentiate into fibroblasts locally delivered generate de novo intact skin used for treatment of patients with recessive dystrophic epidermolysis bullosa RDEB.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success to treat EB by the topical administration of purified PEG microvesicles administering at a therapeutically effective amount that target recipient cell for treating EB as evidenced by Bruno MSC derived microvesicles attenuate an activated immune system provides a rationale for their use in attenuating a hyper-active immune system and GVHD, and EL-Darouti teaches BM-MSC differentiate into fibroblasts, and when locally delivered generate de novo intact skin used for treatment of patients with recessive dystrophic epidermolysis bullosa RDEB. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima fade obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are responded as pertain into the maintained rejection as set forth above.
1.	Applicants argue in example 17, the microvesicles of the present invention were shown to be effective in stimulating collagen VII expression and the expression of markers related to wound healing in Recessive Dystrophic Epidermolysis Bullosa (RDEB) fibroblasts. RDEB fibroblasts treated with the claimed microvesicles showed improvements in assays related to wound healing including increased proliferation and resistance to detachment with treatment with trypsin. Figure 52 illustrates the pathway of how microvesicles are able to deliver protein and mRNA cargo that results in promoting wound healing in RDEB fibroblasts.  In contrast, Lim fails to teach or disclose microvesicles purified by PEG precipitation.  Instead, Lim teaches the purification of microvesicles by size exclusion chromatography and ion exchange chromatography. Furthermore, Lim teaches the use of microvesicles of a different size range for treating EB. At claim 9, Lim teaches the use of exosomes having a size between 50 nm and 100 nm as determined by electron microscopy. Likewise, in paragraphs [0278] and [0279] Lim specifically recites nm sizes of exosomes only up to 200 nm. Applicants arguments have been fully considered but are not persuasive.
In response, Lim discloses a method of treating EB in a subject in need thereof with the use of exosome such as MSC exosomes, wherein the one or more symptoms of epidermolysis bullosa are defective collagen VIl expression. Bruno teaches MSC derived EVs and MVs are inclusive terms because of overlapping characteristics and attenuate an activated immune system provides a rationale for their use in attenuating a hyper-active immune system, such as GVHD after administration of MSC-EVs and all administrations were well tolerated despite a progressive increase in EV dose after infusion therapy (p 4 1st column last paragraph). EL-Darouti also teaches BM-MSC differentiate into fibroblasts, and when locally delivered generate de novo intact skin used for treatment of patients with recessive dystrophic epidermolysis bullosa RDEB. Regarding claims 33, the newly added limitation, wherein the pharmaceutical composition contains isolated microvesicles ranging in size from 2 nm to 5000 nm, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
2.	Applicants argue in contrast, new claims 33-37 recite that the isolated microvesicles range in size from 2 nm to 5000 nm. Furthermore, as incorporated in new claim 33, the present microvesicles incorporate a variety of extracellular vesicles including "exosomes, extracellular vesicles, ectosomes, microparticles, nanovesicles, shedding vesicles, apoptotic bodies and membrane 48652081vlparticles." Furthermore, a described above, these microvesicles exhibit superior properties for treating EB. Applicants arguments have been fully considered but are not persuasive.
In response as discussed above. regarding claims 35, 37 limitation, wherein the isolated vesicles comprise a combination of exosomes, extracellular vesicles Bruno teaches MSC derived extracellular vehicles (EVs) and microvesicles (MVs) are inclusive terms because of overlapping characteristics and attenuate an activated immune system provides a rationale for their use in attenuating a hyper-active immune system (p 4 1st column last paragraph).
3.	Applicants argue based on the disclosure of Lim, a skilled person would find no teaching, suggestion, or motivation to use the population of microvesicles of the present claims that are structurally intact due to PEG purification and have a larger size range that incorporates a variety of extracellular vesicles.  SystemBiosciences fails to cure the deficiencies of Lim. SystemBiosciences fails to teach a method of treating EB or the administration of purified microvesicles to a patient for any reason. Instead, SystemBiosciences teaches exosome precipitation in as described in step A for either step B entitled "using precipitated exosomes for RNA extraction" or step C entitled "using precipitated exosomes for protein extraction" Furthermore, as stated by the Office Action, SystemBiosciences teaches "isolating exosomes in a size range of 30-150 nm"  As discussed above, this is smaller than the size range presently claimed. Antes fails to cure the deficiencies of Lim and SystemBiosciences. Although Antes teaches PEG precipitation of microvesicles, no use in a method of treatment is described. Instead, all the examples of Antes relate to microvesicle isolation methods and analysis. Furthermore, the microvesicles of Antes are a different size range than presently claimed. Antes recites a population of isolated microvesicles whose "average diameter is between about 40 nm and about 150 nm". Therefore, similar to SystemBiosciences, there is no teaching in Antes that structurally intact microvesicles are superior for methods of administering to a patient. Accordingly, a skilled person would find no teaching, suggestion, or motivation in any of Lim, SystemBiosciences, and Antes, either alone or in combination, to arrive at the method of the present claims to use a diverse population of structurally intact extracellular vesicles ranging in size from 2 nm to 5000 nm to treat EB. Furthermore, a skilled person would not have been able to predict that this method would result in a more effective treatment of EB with reduced- 10 - 48652081vlinflammation. Applicants arguments have been fully considered but are not persuasive.
In response as discussed above regarding claims 33, the newly added limitation, wherein the pharmaceutical composition contains isolated microvesicles ranging in size from 2 nm to 5000 nm, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Regarding although Antes teaches PEG precipitation of microvesicles, no use in a method of treatment is described. Instead, all the examples of Antes relate to microvesicle isolation methods and analysis, however any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, SystemBiosciences teach beneficially teaches a method for isolating secreted microvesicles (exosomes) from a biological liquid sample (same as biofluid) comprising: combining a biological liquid sample (conditioned culture media or urine) with SystemBiosciences Exoquick-TC precipitation agent at a 5:1 ratio (same as 20%); centrifuging the mixture to form a pellet and supernatant at 1500xg; removing the supernatant and re-suspending the pellet in a volume of resuspension solution less than the starting volume of liquid sample thereby isolating exosomes in a size range of 30-150nm  and additionally enriching the resuspension solution for protein markers tor exosomes which may be carried out in the method of Lim for treating EB, thus the relevance of Applicant’s arguments with respect to use of PEG precipitated vesicles is not apparent. Further, the use of exosome vesicles in the method of Lim are described by Exoquick-TC precipitation. Such methodology for using Exoquick-TC precipitation exosome/vesicles may be used in the method Lim/ Exoquick-TC precipitation for treating EB is an expected result, and is the goal behind using PEG  vesicles. As indicated in MPEP 716.02(c), where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
Regarding to predict that this method would result in a more effective treatment of EB with reduced- 10 - 48652081vlinflammation as discussed above Bruno teaches MSC derived EVs and MVs are inclusive terms because of overlapping characteristics and attenuate an activated immune system provides a rationale for their use in attenuating a hyper-active immune system, such as graft versus host disease (GVHD), alleviate the symptoms in a treatment-resistant grade IV acute GVHD patient, due to high quantities of anti-inflammatory cytokines IL-10, TGF-beta, and HLA-G and no side effects were observed after administration of MSC-EVs and all administrations were well tolerated despite a progressive increase in EV dose after infusion therapy.  In addition, EL-Darouti teaches BMMSC have the potential to differentiate into fibroblasts, and when locally delivered generate de novo intact skin used for treatment of patients with recessive dystrophic epidermolysis bullosa RDEB. Antes, circulating microvesicles are associated with numerous cell functions, including regulation of immune functions such as antigen presentation. Some microvesicles have been shown to transport messenger RNA (mRNA) and microRNA (miRNA), which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. Thus, Antes also teaches the new limitation, wherein the structurally and functionally intact isolated microvesicles comprise one or more bioactive agent comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof.
It should be noted that both the instant Application and that of Lim and SystemBiosciences and Antes are directed to treating EB by because Lim teaches treating Epidermolysis bullosa with said MVs which would read upon administering an effective amount of said MVs and the exosome may in particular comprise a vesicle, comprise a cytosolic protein, signal transduction proteins, mRNA and/or microRNA. Antes teaches microvesicles have been shown to transport mRNA and miRNA, which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. Therefore, one of ordinary skill in the art following Lim and SystemBiosciences microvesicles that are administered are purified by PEG and Antes exemplified teachings highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell would have obviously resulted in the claimed method. In response to Applicant’s argument that the claimed methods are non-obvious due to the enhanced wound healing effect of the claimed methods. Applicant is reminded that instant claims as recited are patentably non-obvious from Lim and Biosciences microvesicles teachings as evidenced by Antes. Applicant is also reminded that any arguments of non-obviousness should be commensurate with the scope of the recited claims. 	
Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since administering an effective amount of said MVs and the exosome may in particular comprise a vesicle, comprise a cytosolic protein, signal transduction proteins, mRNA and/or microRNA to treat EB was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of where treatment with microvesicles isolated according to the present disclosure show greater migration (correlating to enhanced wound healing) as compared to treatment with microvesicles obtained by ultracentrifugation. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. 
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632